Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Quincy J. Harrison on 06/17/2021.

The application has been amended as follows: 

Claim 2. (Amended) The gas turbine engine of claim 1, wherein the fan thrust bearing engages a gas turbine static structure on a radially outer side and the fan thrust bearing engages the bearing support on a radially inner side with the radially outer side and the radially inner side relative to a central longitudinal axis of the gas turbine engine. 
     
     
         
           
       
       
         
          
        
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendments to the claims incorporating into the independent claims allowable subject matter as described in Final Rejection mailed 04/14/2021 and filing of a terminal disclaimer have overcome all rejections of Final Rejection mailed 04/14/2021 and those rejections are hereby withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745